Citation Nr: 1740291	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-23 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty with the Marine Corps from July 1995 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Board previously considered this issue and remanded it to the Agency of Original Jurisdiction (AOJ) in May 2016 and November 2016 for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's service-connected disabilities met the percentage requirements for consideration of a TDIU.

2.  Throughout the period on appeal, the Veteran's service-connected disabilities were not of such severity as to preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran reports that he is unable to secure and maintain gainful employment as a result of his service-connected disabilities, especially his degenerative disc disease of the lumbar spine, bilateral patellofemoral syndrome and PTSD.  He reported several times throughout the course of the appeal that he had been fired from jobs, was not working and was unemployable.

VA will grant a total disability rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology (i.e., the Veteran's lumbar spine disorder and left lower extremity radiculopathy) will be considered as one disability.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b) (2016).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to the Veteran's age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  For a veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

Throughout the pendency of the appeal, the Veteran has been service-connected for the following disorders:  PTSD with mood disorder rated at 50 percent; degenerative disc disease at 40 percent; arthritis, status-post right ankle fracture, at 10 percent; right knee patellofemoral pain syndrome at 10 percent; left knee patellofemoral pain syndrome at 10 percent; gastroesophageal reflux disease (GERD) at 10 percent; pseudofolliculitis barbae at 10 percent; right wrist sprain at 10 percent; radiculopathy of the left lower extremity associated with degenerative disc disease at 10 percent; radiculopathy of the right lower extremity associated with degenerative disc disease at 10 percent; right long and ring finger metacarpal strain, noncompensable; and dry feet, noncompensable.  His combined disability rating is 90 percent.  Accordingly, his service-connected disabilities have met the percentage requirements for consideration of TDIU.  38 C.F.R. § 4.16(a).

However, despite this fact, as previously stated, in order to qualify for the benefit, there must be a finding that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience. 

In his February 2016 application for TDIU, the Veteran stated that he had completed 4 years of college, but did not specify is area of study.  He last worked from January 2014 to August 2014, when his full-time job as a security guard was terminated.  From August 2012 to July 2013, he worked as a case manager he said that he resigned from that job.  From August 2011 to May 2012, he worked as a part-time counselor.  From August 2010 to February 2011, he again worked as a part-time counselor with a different organization.  He added that, in December 2015, he applied for a job doing desk work at the YMCA, but did not indicate that he had been hired.  He said that the most money he ever made in one year ($32,000) was in 2002, when he was on active duty serving as a military police/security guard.  

The Veteran was afforded 20 VA compensation and pension examinations during the course of the appeal.  During an August 2014 PTSD examination, the VA examiner opined that the Veteran had not declined in functioning and remained capable of employment.  During June 2015 examinations, the examiners opined that his pseudofolliculitis barbae, GERD, degenerative disc disease and finger disorders  did not impact his ability to work; and his osteoarthritis of the right ankle and bilateral wrist disorder did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  An examiner opined that his knee and lower leg disorders impacted his ability to perform any type of occupational task at that time because he was unable to work due to surgery, and the examiner found that he had limited ability with prolonged squatting and repetitive kneeling.

The Veteran was next afforded several VA examinations in March 2016.  The examiner found that his pseudofolliculitis barbae, GERD, right wrist sprain and right finger metacarpal strain did not impact his ability to work; he found that the Veteran's right ankle arthritis caused a functional impact resulting in impaired squatting and standing or walking for prolonged periods.  He opined that his degenerative disc disease with bilateral radiculopathy also resulted in his inability to walk or sit for prolonged periods, but said that the Veteran would be able to do desk work where he would be able to move around and reposition frequently; he further opined that much of the Veteran's pain and functional limitations seem to be related to his mental health disorders and as they relate to his functional impact.  The clinician who performed the knee and lower leg examination referred to recommendations from the Social Security Administration (SSA) (the Veteran is receiving SSA disability benefits for a primary diagnosis of anxiety disorders and a secondary diagnosis of  disorders of the back (discogenic and degenerative)), which noted that he had exertional limitations, including weight limitations on lifting and carrying, standing and sitting limitations, and postural limitations, including occasional stair climbing, kneeling, crouching and crawling (SSA noted that these limitations also applied to the Veteran's degenerative disc disease).  

During an April 2016 VA PTSD examination, the clinician opined that the Veteran's symptoms of irritability, apathy and panic attacks  would cause mild impairment in his ability to listen attentively and respond appropriately to initiate conversation, to give and receive constructive criticism and to offer and receive advice; his hypervigilance, avoidance and problems concentrating would cause moderate impairment in his ability to focus attention, assimilate sensory and perceptual inputs and to comprehend, analyze and remember information; and symptoms such as insomnia and distressing dreams or nightmares cause sleep deprivation, which, in turn contributes to difficulty concentrating.  He added that such symptoms are considered when evaluating the Veteran's overall difficulties with attention, concentration and memory, and his panic attacks, fatigue and apathy would cause mild impairment in motivation and drive.  

In January 2017, the Veteran was afforded another VA PTSD examination.  The examiner opined that his interpersonal difficulties, lack of sleep, and problems driving due to his PTSD symptoms all have made holding a job very difficult for him.  She noted that his treatment records (including his appointments with psychologist, E.C. in June 2015, and clinical psychologist, M.S. in August 2014) indicate that the longest amount of time he has been able to hold a job in the last seven years was about eight months.  She further noted that he had also changed jobs numerous times over the last several years and had periods of unemployment due to the following PTSD symptoms:  negative beliefs about others, negative emotional state, feelings of detachment from others, irritable behavior, anger outbursts, sleep disturbances as a result of nightmares, concentration problems, hypervigilance, efforts to avoid external reminders of traumatic brain injury (TBI) event, and physiological and distressed reaction to cues symbolizing traumatic event.  She added that the Veteran stated that that his PTSD symptoms have continued to worsen and would be much more tolerable if he did not have
to worry about the stresses of daily working life.

In February 2017, the Veteran was afforded separate examinations for his other service-connected disabilities, as well as a general examination to address the impact that all of his service-connected disabilities combined have on his employability.  The examiner opined that his GERD, hand, finger, ankle, wrist, the knee and lower leg disorders, pseudofolliculitis barbae and dry feet (which he now diagnosed as dermatitis) caused no functional limitations and opined that these disabilities resulted in no impact on his ability to perform any type of occupational tasks.  The back conditions examiner opined that his degenerative disc disease with mild radiculopathy limited prolonged standing and sitting, and bending and lifting were limited due to pain.  Finally, the examiner noted that the Veteran had a job working for VA as an I.D. badge maker and found that he performed his work both sitting and standing without any difficulty.  Although he did not indicate whether this was full-time or part-time work, there was no indication from the Veteran that he was working marginal employment.

After review of the complete evidence of record, the Board finds the probative and competent evidence demonstrates that the Veteran's service-connected disabilities are not shown to be so disabling as to preclude him from securing or maintaining substantially gainful employment in keeping with his education and occupational experience.  As noted above, even though his service-connected disabilities currently meet the percentage rating standards for TDIU, the medical evidence of record shows that these disorders are not of such severity as to preclude gainful employment.  As noted above, the fact that the Veteran is currently employed in a job that does not appear to be marginal and allows him to both stand and sit without difficulty means he is not unemployable.  

In sum, while the Board does not doubt that the Veteran's service-connected disabilities have a significant effect on his ability to work, which is recognized by the 90 percent combined evaluation currently in effect, the preponderance of the evidence does not support his contention that his service-connected disabilities are of such severity as to preclude his participation in gainful employment.  In light of these findings, the Board concludes that the Veteran is not shown to be unable to obtain or maintain employment due solely to his service-connected disabilities.


ORDER

Entitlement to TDIU is denied.




____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


